Case 2:20-cv-00217-GMS Document1 Filed 01/30/20 Page 1of5

 

 

 

 

 

Pro Se | (Rev. 12/16) Complaint for a Civil Case Yk FILED LODGED :
Te mooie waar t =

%

U S D C JAN 3.0

NITED STATES DISTRICT COURT — - 2020 ‘

for the CLERK US DISTRICT COURT ‘

DISTRICT OF ARIZONA |

District of

“Re-aos 0.
trecious C. Eneagy
Plaintiff(s)

(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-Y-

CihigrovP / Citjoan K

i Defendant(s)

(Write the fill name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please

write “see attached” in the space and attach an additional page
with the full list of names.)

_ DEPUTY E
k

Division

Case No. CV20-00217-PHX-GMS

(to be filled in by the Clerk’s Office)

|_| Yes [| No

Jury Trial: (check one)

Ne Ne Ne ee ee ee ee ee ee ee ee

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name

Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

Recio us Eneaqu | .

4oal WV s/t’ Ne 1050 |

(iendale W2 F530. Maricofe
7 DO

ML (5208
480 30 95+

a Chou Creamy BC i Cloud. cons

Page | of 5

 

 
Case 2:20-cv-00217-GMS Document1 Filed 01/30/20 Page 2 of 5

Pro Se | (Rev. 12/16) Complaint for a Civil Case

 

 

B.

The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (/known). Attach additional pages if needed.

Defendant No. 1
Name CitiBANK Reveal Bank Executie Response Unit
Job or Title (fknown)
Street Address
City and County
State and Zip Code

100 Citiban& Or buiting 2 oe
San Awionio ; Berar monty
Texas B45,

Telephone Number

E-mail Address (ifknown)

Defendant No. 2

Name

Job or Title (ifknown)
Street Address

City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Defendant No. 3

Name

Job or Title (if known)
Street Address

City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Defendant No. 4

Name

Job or Title (if known)
Street Address

City and County
State and Zip Code

Telephone Number

398 “Creenwita Stee a —
New Yeri®  erFy , New. Nor Je County
New __ » Yer Ie joo | }3 US Re

The Ci Private Bank

Citigroue Center ne
153 East 534 Sreeet (0/F, Zone 4
New. York , New York rent)
New. Yor \e \ooeR VU

Ci Mipan le Clien® Services
Cif Inguivi€S
P.0- Box & 700

Spvx Calls

Page 2 of 5

 
Case 2:20-cv-00217-GMS Document1 Filed 01/30/20 Page 3 of 5

Pro Se | (Rev. 12/16) Complaint for a Civil Case

 

 

i.

E-mail Address (if known)

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
A Federal question [-] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

TC P ft - Te le Phnone. Consumer Vrolection Aat of FA.

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name) oe So ; , 18 a citizen of the
State of (name)

b. If the plaintiff is a corporation
The plaintiff, (name) _ oe , is incorporated
under the laws of the State of (name) ;

and has its principal place of business in the State of (name)

(f more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff)

Nm

The Defendant(s)

a. If the defendant is an individual

Page 3 of 5

 

 
Case 2:20-cv-00217-GMS Document1 Filed 01/30/20 Page 4 of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

 

 

Wi.

Iv.

The defendant, (name) , is acitizen of
the State of (name) . Orisa citizen of

(foreign nation)

b. If the defendant is a corporation
The defendant, (name) , 1S incorporated under
the laws of the State of (name) , and has its

principal place of business in the State of (name)
Or is incorporated under the laws of (foreign nation) ;

and has its principal place of business in (name)

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3, The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and

write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
-Pnone cal’ jo CiWMoan® a (God ~-274° 4100 er APrOKimote ty iC AM EST.

- Spoke win First re rresentat we Who stated on muthple occaisiong T

was nor GoW) wWiyenrticaled Wikh wer.

+ - - oe : en real bein Y Nave
Previcleet me wim accouvty Sewsihve inser Wen VOW 5 cen . A * S < * t
closed creckimy accouny ana one open) we Ansa Cot PREVICNS | sae
4 Cov ict be isecl for mm 4 fate One.

for any birst o¢ hacierrrg acccun
. git eart mart) ~PSESEES

” Line wang 3? Or me - (biz Wilthwr tue escalate

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

$3, FOO, 00

Page 4 of 5

 
Case 2:20-cv-00217-GMS Document1 Filed 01/30/20 Page 5 of 5

Pro Se 1 (Rev. 12/16) Complaint lor a Civil Case

 

 

Vv. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: | ; > q: 3050

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

  

Page 5 of 5

 

 
